Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5-10, 12-14, 17, 19-22, 31 and 32, in the reply filed on December 29, 2020 is acknowledged.  The traversal is on the ground(s) that the shared technical feature of “a communication device assigning first data to a first transport block and assigning second data to a second transport block” was not disclosed in cited portions of Lucent without given any explanation or reasoning.  This is not found persuasive because in the Foreign Document EP 2227052 A1 (cited by the applicant), it clearly discloses these technical features (see paragraph 37 last sentence and paragraph 39, last sentence).
The requirement is still deemed proper and is therefore made FINAL.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group of Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 29, 2020. 
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length, without including any drawing figure or international data or classification. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:   
 	In claim 2, lines 1-2, “the first and second data are included each in one of:” should read as --each of the first and second data are included in one of:--.
 	In claim 3, line 4, “RLC layer” should read as --RLC, layer--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 	In claim 5, line 2, each term of “the number” and “the size” lacks antecedent basis.
 	In claim 6, line 4, claim 8, line 6, it is confusing and ambiguous for reciting “and/or”.  Is it referring to “and” or “or”?  For examination purpose, the term “and/or” will be treated as --or-- only.
 	Claim 9 is rejected for depending on claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12-14, 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. in Pub. No. US 2016/0057808 A9 (cited by the applicant), hereinafter referred to as Chandra.
 	Referring to claim 1, Chandra discloses a method performed by medium access control, MAC, layer of a communication device for providing data to be transmitted to another communication device within a radio communications network, wherein the MAC layer receives first and second data from a higher layer with respect to the MAC layer (paragraphs [0017]-[0018] & [0042]), comprising: assigning the first data to a first transport block (paragraphs [0018] & [0042]); assigning the second data to a second transport block (paragraphs [0018] & [0042]); and transmitting the first and the second transport block to a lower layer with respect to the MAC layer (paragraphs [0018] & [0042]).  Although Chandra fails to disclose that the assigning of the second data to the second transport block is performed before the assigning for the first transport block has been completed, it would have been obvious to one of ordinary skill in the art to implement since it is conventional to have the assigning of the second data to the second transport block performed before the assigning for the first transport block has been completed to avoid discontinuity for data concatenation and further enhance the system reliability.
 	Referring to claim 5, Chandra discloses further step of: determining one or more of the number of available transport blocks and the size of the first and the second transport block, wherein at least one of the first and second assigning is based on the determining (paragraphs [0009] and [0031]).

 	Referring to claim 13, Chandra discloses that the communication device is one of: a transmission point, TRP and a user equipment, UE (paragraph [0004]).
 	Referring to claim 14, Chandra discloses that the first transport block and the second transport block are transmitted at the same transmission time to the other communication device, wherein transmitting is performed by using a multiple-input multiple- output, MIMO, scheme, and wherein the first transport block corresponds to a first antenna of the first device and the second transport block corresponds to a second antenna of the first device (paragraphs [0017], [0026] and [0036]).
 	Referring to claim 19, Chandra discloses further step of: providing encoding blocks based on said first and second data to a physical layer, wherein the providing is performed before a transmission frame having the first and second transport blocks is fully serialized or constructed (paragraphs [0009], [0026] and [0031]).
 	Referring to claim 31, claim 31 is rejected for substantially same reason as claim 1, except claim 31 is in an apparatus (i.e. a User Equipment, UE ) claim format.  
Claims 2, 3, 7-9, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra as applied to claim 1 above, and further in view of Park et al. in Patent No. US 7,590,089 B2, hereinafter referred to as Park.
 	Referring to claim 2, Chandra fails to disclose that each of the first and second data are included in one of: a fraction of a packed data unit PDU, a plurality of fractions of PDUs, one or a plurality of PDUs, or one or a plurality of fractions of PDUs and one or a plurality of PDUs, 
 	Referring to claim 3, Chandra in view of Park disclose that the first and second data are one or a plurality of protocol data units, PDUs or one or a plurality of fraction of PDUs received from one or more logical channels of a layer higher than the MAC layer, and wherein the higher layer with respect to the MAC layer is a radio link control, RLC layer, and the lower layer with respect to the MAC layer is a physical, PHY, layer (paragraphs [0028] and [0042] in Chandra; col. 1, line 55 to col. 2, line 9, col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6 in Park).
 	Referring to claim 7, Chandra in view of Park disclose that at least one of the first and second assigning is applied to prevent segmenting a protocol data unit, PDU, between the first and second transport block (paragraphs [0018] and [0037] in Chandra).
 	Referring to claim 8, Chandra in view of Park disclose that the first data and the second data is received from a first logical channel having a first priority, and wherein further data is received from a second logical channel having a second priority, wherein the first priority is higher than the second priority, wherein the first and the second data is assigned first to the first and the second transport block, and wherein subsequently the further data assigned to the first and/or the second transport block if are still available transport blocks or parts of transport blocks that have not been used for the assigning of the data of first priority logical channel (paragraphs [0029], [0044] and [0050] in Chandra).
 	Referring to claim 9, Chandra in view of Park disclose that the first and second assigning are performed simultaneously (paragraphs [0017], [0018] and [0042] in Chandra).

 	Referring to claim 21, Chandra in view of Park disclose that at least one of said first and second transport block contains non-sequential protocol data units, PDUs (col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6 in Park).
 	Referring to claim 22, Chandra in view of Park disclose that the first and second data corresponds to a first ordered set of PDUs having a first priority, further comprising assigning at least a portion of a further PDU to the first or the second transport block, wherein the further PDU is included in a second ordered set of PDUs having a second priority that is lower than the first priority of the first ordered set of PDUs, and wherein the assigning of at least the portion of the further PDU is performed after the assigning of the first ordered set of PDUs has been completed (paragraphs [0018] & [0042] in Chandra; col. 2, lines 22-37, col. 5, line 44 to col. 6, line 6 in Park).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra, as applied to claim 1 above, and further in view of Zhang et al. in Patent No. US 8,630,270 B2, hereinafter referred to as Zhang.
 	Referring to claim 6, Chandra fails to disclose that the assigning the plurality of data to the plurality of transport block is based at least in part on one or more of: a round-robin scheme, a best fit scheme to reduce overhead and/or segmentation, an encoding friendly scheme selecting sizes that match physical layer encoding blocks, and a fast streaming scheme based on a time .
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra, as applied to claim 1 above, and further in view of Park et al. in Pub. No. US 2016/0037510 A1, hereinafter referred to as Park(2).
 	Referring to claim 10, Chandra fails to disclose that the first and second assigning are performed such that the first and second data are transmitted together in a single orthogonal frequency-division multiplexing, OFDM, symbol, or wherein the first and second data are transmitted without padding data in the OFDM symbol, which is also considered well known and commonly applied in wireless communications field for providing data transmission under OFDM communications environment.  Park(2), for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0053] and [0062]).
 	Referring to claim 17, Chandra in view of Park(2) disclose that the transmitting includes transmitting the first and second data according to a carrier aggregation scheme, and wherein the first transport block corresponds to a first channel and the second transport block corresponds to a second channel (paragraphs [0070], [0072]-[0073]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Park and Deenoo et al. in Pub. No. US 2019/0104551 A1 (with earlier filed Provisional Application No. 62/315,458), hereinafter referred to as Deenoo.
 	Referring to claim 32, claim 32 is rejected for substantially identical reason as claim 31, except the claim is on a transmission point, TRP, perspective, which is also well known in the art and commonly applied in wireless communications field as UE replacement.  Deenoo, for .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Choi et al., Wu ‘292 & ‘206, Torsner et al. ‘403 & ‘690, Chandra et al. 036, Wang et al., Marinier et al., Kim, Maheshwari et al., Zhao et al., Harada et al., Yi et al., Pelletier et al., and Turtinen et al. are all cited to show common feature of data to transport block conversion among RLC or higher layer, MAC layer and PHY layer similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465